DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Status of Application
Applicant’s amendments filed 03/02/2022 have been entered.
Claims 1-6, 10-17, 20-22, and 24-25 are currently pending.
Claims 15-17 and 20-22 have been withdrawn.
Claim Rejections - 35 USC § 103
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al (US 6,790,795) in view of Henkes (US 2011/0207379) and Atkinson (US 2011/0104466). 
Regarding Claim 1,  Erb teaches a flame protection fabric for vehicle cushions (Abstract; Claim 1 of Erb) comprising a first abrasion-resistant layer of a fiber textile grid of meta-aramid fibers (Fig. 3, Item 32; Column 4, Lines 25-40) and a second barrier layer of a nonwoven, fleece, of PAN fibers, a flame-proof fiber type. (Column 4, Lines 3-15; Fig. 3, Item 30). Erb teaches the 
Erb does not specifically teach the composition of the barrier layer. 
Atkinson teaches a flame, heat and electric protection fabric for use in airplanes (Paragraph 0003) comprising 10 to 85 wt% of oxidized PAN, less than 20 wt% of para-aramid and remainder wt% of modacrylic fibers (acrylonitrile fibers) (Paragraph 0008, 0025; Claim 1 of Atkinson). This creates a fabric blend that overlaps the claimed range of 50 to 90 wt% of acrylonitrile fibers, 5 to 30 wt% of p-aramid and 5 to 30 wt% of oxidized PAN.  Atkinson teaches this an improvement over prior art of mostly oxidized PAN fiber layers, as it is less brittle, more durable and easier to process. (Paragraph 0004). Thus, it would have been obvious to one with ordinary skill in the art at the time of invention to use the fiber blend of Atkinson as the fire barrier layer of Erb for better processing and durability. 
Regarding Claim 10, Henkes teaches the PAN non-woven layer can have a basis weight of 115 to 135 gsm. (Paragraph 0018). This overlaps the claimed range of 50 to 150 gsm. Henkes teaches this ensures the material will have enough strength for usage in seats. (Paragraph 0018). Thus, it would have been obvious to one with ordinary skill in the art to use the claimed range for the barrier layer of Erb to ensure sufficient strength for its intended use, seating. 

Claim 2-6 are rejected under 35 U.S.C. 103 for being unpatentable over Erb, Henkes, and Atkinson as discussed in Claim 1 above, in further view of Smith et al. (US 4,865,906).
Regarding Claim 2-4, 
However, Smith teaches an abrasion resistant woven fiber (Abstract; Column 2, Lines 55-59) comprising more than two types of fibers; PAN fibers, p-aramid and either m-aramid, PBI, polyester or rayon. Smith teaches the PAN can comprise 25 to 85 wt% and p-aramid can comprise up to 35 wt%. (Column 3, Lines 15-30). This overlaps the claimed ranges of 50 to 90wt% and 10 to 50wt% for PAN and p-aramid respectively. Smith teaches blending p-aramid with PAN ensures the resulting fabric is both abrasion resistant and allows for high heat resistance, while increasing comfort and aesthetics. (Column 2, Lines 3-10). Thus, it would have been obvious to one with ordinary skill in the art to use the fiber of Smith to improve the physical properties and comfort and appearance of the cover of Erb and Henkes.
Regarding Claim 5, Smith teaches the fabric should have a basis weight of 3 to 10 osy (Column 2, Lines 15-20) in order to be lightweight for comfort and aesthetics. (Column 2, Lines 3-10). This overlaps the claimed range of 100 to 180 gsm. As Smith teaches an overlapping basis weight improves aesthetics, it would have been obvious to one with ordinary skill in the art to use the claimed range when combining Erb with Smith. 
Regarding Claim 6, Smith does not teach claimed abrasion resistance. However, as Smith teaches the composition of the fabric layer, it would have reasonable to one with ordinary skill in the art to expect the fabric of Smith would also inherently have the same abrasion resistance as the claimed invention. 

Claims 11-14 are rejected under 35 U.S.C. 103 for being unpatentable Erb, Henkes, and Atkinson as applied in Claim 1 above, in further view of Kono (JP 2009-120994) and Panse (US 2010/0330275).
Regarding Claim 11-14, Erb and Henkes do not teach a graphite intumescent layer between the abrasion and barrier layer. 
Kono teaches forming an intumescent layer of expandable graphite on a nonwoven layer to provide further fire resistance to the fabric and improve processability of the fabric (Paragraph 0029-0034). Panse teaches sandwiching this expandable graphite of 10 to 100 gsm between fabric layers to provide additional fire protection, which overlaps the claimed range of 30 to 100 gsm. (Paragraph 0027). Thus, as Kono and Panse teaches adding an intumescent  layer provides for additional fire protection for textiles, it would have been obvious to one with ordinary skill in the art to add an intermediate layer expendable graphite layer to improve the fire resistance of Erb. 
Allowable Subject Matter
Claims 24-25 are allowed.
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
Applicant argues that Atkinson limits the amount of modacrylic fibers to less than 40% in the specification. This argument is found unpersuasive, as specification does not limit the modacrylic fibers amount of the broad disclosure in the claims and there is nothing in Atkinson stating that higher amounts of modacrylic will not work. The claims of Atkinson allow for 10-85% pre-ox PAN, less than 20% p-aramid, and the remainder could be modacrylic (Claim 1 of Atkinson). 
The  §103 rejections are maintained. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781